Name: Council Regulation (EEC) No 1384/76 of 16 June 1976 on the tariff arrangements applicable to Portugal
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  international affairs;  Europe
 Date Published: nan

 18 . 6 . 76 Official Journal of the European Communities No L 157/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1384/76 of 16 June 1976 on the tariff arrangements applicable to Portugal THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas negotiations are currently taking place with Portugal for the conclusion of an Additional Protocol to the Agreement between the European Economic Community and the Portuguese Republic ; Whereas at its meeting on 6 April 1976 the Council decided to speed up the process of tariff dismantling in respect of Portugal , HAS ADOPTED THIS REGULATION : Article 1 By way of derogation from Article 3 of the Agreement between the European Economic Community and the Portuguese Republic, products falling within Chapters 25 to 99 of the Common Customs Tariff  excluding the products covered by Annex I, by Section A of Protocol 1 and by Table I of Protocol 2 to the Agree ­ ment  and originating in Portugal shall be imported into the Community free of customs duties . Article 2 This Regulation shall enter into force on 1 July 1976 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 June 1976 . For the Council The President G. THORN